Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/17/2021.
2.	Claims 4, and 8 are pending and are amended; claims 1-3, and 5-7 were canceled.
Response
3.	The examiner withdraws previous claimed objections, 35 USC 103 and 35 USC 112 rejections (2/17/2021) due to the amendment received on 2/17/2021.
Allowable subject matter
4.	Pending independent claim 4 is patentable over James (US Pub. 20180229767) or Pryor (US Pub. 20090273563) because these prior art do not disclose a travel control method of an autonomous vehicle equipped with a steer-by-wire (SBW) system, comprising features:
controlling, by a controller, a display mechanism provided in a central portion of  the steering wheel, and displaying on the display mechanism a virtual image illustrating a rotating position of the steering wheel corresponding to the calculated rotating angle of the steering wheel 
determining whether the steering wheel is further rotated by a user of the
autonomous vehicle: and
in response to determining that the steering wheel is rotated by the user,
displaying, on the display mechanism, a further rotated position of the steering wheel
corresponding to the rotation of the steering wheel by the user.
5.	Dependent claim 8 is allowed because it incorporates above allowable limitations from its parent claim 4.
Conclusion
6.	Claims 4, and 8 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662